Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered October 20, 1997, convicting defendant, after a jury trial, of six counts of robbery in the first degree and four counts of criminal possession of a weapon in the fourth degree, and sentencing him, as a second violent felony offender, to an aggregate term of 45 years, unanimously affirmed.
Since the various robberies of which defendant was convicted shared sufficiently distinctive circumstances so that the over-all pattern tended to prove that the same person committed all of the crimes (see, People v Beam, 57 NY2d 241, 251-252; People v Allweiss, 48 NY2d 40, 47-48), the prosecutor was properly *333permitted to make such an argument in summation. The crimes were committed within a period of 72 hours in similar buildings in the same neighborhood, and there were striking similarities in the manner in which they were committed.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Sullivan, P. J., Rosenberger, Mazzarelli, Rubin and Buckley, JJ.